Case 20-18445-JKS            Doc 3     Filed 07/13/20 Entered 07/13/20 08:47:52               Desc Main
                                       Document      Page 1 of 1
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)

 United States Department of Justice
 Office of the United States Trustee
 Andrew R. Vara, U.S. Trustee, Regions 3& 9
 Fran B. Steele, Esq.
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Telephone: (973) 645-3014
 Email: Fran B. Steele@usdoj.gov

                                                                   Case No.:          20-18445(JKS)
                                                                                   ___________________
 In Re:
 RTW Retailwinds, Inc.,                                            Chapter:                11
                                                                                   ___________________

 Debtors.                                                          Judge:          John K. Sherwood
                                                                                  ___________________



                                       NOTICE OF APPEARANCE

          Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters an
                                       the United States Trustee Request is made that the documents
appearance in this case on behalf of _________________________.
filed in this case and identified below be served on the undersigned at this address:

          ADDRESS: ATTN: Fran B. Steele, Esq.
                       Office of the United States Trustee
                       One Newark Center, Suite 2100
                       Newark, NJ 07102

          DOCUMENTS:
          ☐ All notices entered pursuant to Fed. R. Bankr. P. 2002.

          ☐ All documents and pleadings of any nature.




                 7/13/20
          Date: ___________________________                        /s/ Fran B. Steele
                                                                   ______________________________
                                                                   Signature


                                                                                                  new.8/1/15
